Citation Nr: 0114671	
Decision Date: 05/25/01    Archive Date: 05/30/01	

DOCKET NO.  97-30 710	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from March 1960 to 
February 1961.  

A review of the evidence of record reveals that, in a rating 
decision dated February 12, 2001, service connection for 
degenerative joint disease of the lumbar spine, claimed as 
secondary to service-connected disability, was denied.  The 
RO determined that none of the cited evidence was compelling 
enough to allow a grant of secondary service connection for 
arthritis of the spine.  It further commented that "it is 
unlikely that the manifestations of spinal stenosis and 
degenerative joint disease can be distinguished clearly 
enough to grant the one condition and deny the other."  
Reference was made to recent opinions from a chiropractor and 
a VA physician and it was indicated that these were 
"speculative only, which preclude[d] a grant for secondary 
service connection."  In a communication dated February 22, 
2001, the veteran was informed that the 30 percent disability 
ratings in effect for his knee disabilities were being 
confirmed and continued.  He was also told that service 
connection for degenerative joint disease of the lumbar spine 
was not warranted.  

The issue developed for review by the Board of Veterans 
Appeals (Board) is entitlement to a total disability rating 
based on individual unemployability by reason of service-
connected disabilities.  This appeal followed January and 
July 1997 decisions.  However, in his May 2, 2001, argument, 
the veteran's representative expressed disagreement with the 
February 2001 denial of service connection for a back 
disability.  It was maintained that the claim of service 
connection is intertwined with the veteran's claim for a 
total rating based on individual unemployability.  

With respect to the argument that the claim of service 
connection should be considered by the Board before 
adjudicating the total rating claim, the Board is persuaded 
that the veteran should be given opportunity to prosecute an 
appeal of the February 2001 decision.  This is especially so 
in light of the evidence submitted in favor of his service 
connection claim and the principles enunciated in Allen v. 
Brown, 7 Vet. App. 439 (1995) (compensation may be granted 
where service-connected disability has caused a worsening of 
non-service-connected disability).  However, it should be 
noted at this point that the claim adjudicated in February 
2001 was not the veteran's first such claim.  Service 
connection for possible degenerative joint disease of the 
lumbar spine was denied in October 1989, and it was 
determined in September 1992 that no new and material 
evidence had been presented to reopen the previously denied 
claim.  It does not appear that the veteran appealed either 
denial.  

As for the question of entitlement to service connection for 
lumbar spinal stenosis, an issue alluded to by the RO in 
February 2001 and argued in May 2001, the Board notes that 
such a claim was denied in July 1998.  However, it appears 
that a statement received from the veteran in August 1998, 
wherein he requested that additional development of the claim 
be undertaken, may be construed as a timely filed notice of 
disagreement, especially in the context in which it was 
received.  Gallegos v. Gober, 14 Vet. App. 50 (2000) (a 
letter from the veteran's representative requesting further 
evidentiary development can constitute a notice of 
disagreement).  Consequently, given that the veteran's 
argument for a total rating based on individual 
unemployability in part turns on whether service connection 
should be granted for low back disability(ies), the Board 
finds that further action by the RO is required.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub num.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Because of the aforementioned discussion, a remand in this 
case is required for compliance with notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, the Board notes that additional medical evidence was 
received following issuance of an August 2000 supplemental 
statement of the case.  Since this evidence is in part 
pertinent to the claim for a total disability rating, it 
should be considered by the RO and, if the benefit sought is 
denied, another supplemental statement of the case should be 
issued.  38 C.F.R. § 19.31 (2000).  Accordingly, the case is 
REMANDED for the following:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied. 

2.  The RO should issue a supplemental 
statement of the case addressing July 
1998 and April 1999 denials of service 
connection for spinal stenosis.  The RO 
should also consider the veteran's claim 
to reopen service connection for 
degenerative joint disease of the lumbar 
spine.  Given the representative's May 
2001 expression of disagreement with the 
February 2001 action, a supplemental 
statement of the case on this issue 
should also be promulgated.  The RO 
should undertaken any development deemed 
appropriate on these claims, consistent 
with the Veterans Claims Assistance Act 
of 2000.  The veteran should be given 
opportunity to perfect an appeal of any 
denial of service connection or claim to 
reopen.

3.  In light of the veteran's September 
1997 statement wherein he asked that a 
previously requested hearing not be 
scheduled "at th[at] time," the RO 
should clarify whether he now desires the 
hearing before RO personnel.  If so, the 
hearing should be scheduled.  

4.  The RO should consider the claim for 
a total rating.  Any additional 
development suggested by evidence 
received should be undertaken.  If the 
benefit is not granted, a supplemental 
statement of the case should be issued.  
The supplemental statement of the case 
should take into account all evidence 
received since issuance of the August 
2000 statement.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

